I agree to the conclusion that the chancellor's findings upon the question of the presence of the married woman before the notary public were supported by the evidence which justifies the conclusion by him that the officer's certificate was not invalidated by the alleged irregularity in the matter of the married woman's examination. In this matter I simply follow a long line of decisions by this Court that the findings of the chancellor upon a question of fact will not be disturbed unless it appears that such findings were clearly erroneous.